Name: Council Regulation (EC) No 168/96 of 29 January 1996 amending Regulation (EC) No 519/94 on common rules for imports from certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  European Union law;  leather and textile industries;  trade policy;  iron, steel and other metal industries
 Date Published: nan

 Avis juridique important|31996R0168Council Regulation (EC) No 168/96 of 29 January 1996 amending Regulation (EC) No 519/94 on common rules for imports from certain third countries Official Journal L 025 , 01/02/1996 P. 0002 - 0002COUNCIL REGULATION (EC) No 168/96 of 29 January 1996 amending Regulation (EC) No 519/94 on common rules for imports from certain third countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports and repealing Regulation (EC) No 518/94 (1) applies, inter alia, to products covered by the ECSC Treaty, without prejudice to any possible measures to apply an agreement specifically concerning ECSC products;Whereas, however, products covered by the ECSC Treaty do not fall within the material scope of Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2);Whereas, in the interests of consistency and in order to eliminate administrative complications caused by the lack of uniform treatment of ECSC products vis-Ã -vis the products covered by Regulation (EC) No 519/94, the scope of that Regulation should be broadened to include the products covered by the ECSC Treaty and the Regulation amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 The following recital shall be inserted after the fourth recital of Regulation (EC) No 519/94:'Whereas the common rules applicable to imports shall also apply to ECSC products, without prejudice to any measures implementing an agreement relating specifically to such products;`.Article 2 Article 1 (1) of Regulation (EC) No 519/94 shall be replaced by the following:'1. This Regulation applies to imports of products originating in the third countries referred to in Annex I, with the exception of textile products covered by Regulation (EC) No 517/94.`Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 15 December 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 1996.For the CouncilThe PresidentS. AGNELLI(1) OJ No L 349, 31. 12. 1994, p. 53.(2) OJ No L 67, 10. 3. 1994, p. 89. Regulation as last amended by Regulation (EC) No 839/95 (OJ No L 85, 19. 4. 1995, p. 9).